DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Thornbury (US 9,849,366 B1) and in further view of Hartford, Jr. (US 9,084,926 B2).
With respect to claims 1, 9, and 13, Thornbury discloses a snowboard cover 100 comprising an outer, breathable fabric face or layer that can completely cover the outer edge of said snowboard and be tightened by fasteners 126, 131, as shown in figures 1-5.  Thornbury does not disclose an inner face or layer of moisture wicking fabric.  Hartford, Jr. does disclose a ski cover comprising in inner, moisture wicking fabric layer 512 and an outer polyester layer 102, 104, as shown in figures 1-5 and recited in col. 2, lines 61-67.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the moisture wicking inner layer of Hartford, Jr. with the outer polyester layer cover of Thornbury in order to decrease moisture build-up within the cover.
	With respect to claims 2, the specific material used is not considered patentable unless it produces an unexpected result, the chamois and fleece are considered well known moisture wicking materials in the art and It would have been obvious to one having ordinary skill in the art before the 
	With respect to claims 3 and 4, Hartford, Jr. discloses polyester and polyester blends as materials for the outer layer, as recited in col. 2, lines 51-57.
	With respect to claim 5, Thornbury discloses elastic cord 115 or drawstring for securing the cover to the outer edges of said snowboard, as shown in figure 4.
With respect to claims 8, Hartford, Jr. discloses stitching said layers together, as recited in col. 4, lines 16-20.
	With respect to claims 10 and 11, the sports equipment is considered an intended use and the cover of Thornbury and Hartford, Jr. is capable of covering a ski or surfboard.
	With respect to claims 6, 7, and 12, the method of connection between the inner and outer layers is not considered patentable unless it produces an unexpected result, the process of gluing, lamination, and/or heat melding are all considered well-known in the art of fabric bonding and It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to bond the inner and outer layers by dot-gluing, flame-laminating, and/or heat bonding in order to bond the inner and outer layers of fabric of the cover of Thornbury and Hartford, as conventional methods of fabric bonding.
	With respect to method claims 14-20, the method recited in these claims is performed in the manufacturing of the cover of Thornbury and Hartford, Jr., as described above in the rejection of claims 1-12.

Response to Arguments
Applicant's arguments filed 9/14/21 have been fully considered but they are not persuasive. With respect to the applicant’s arguments concerning claim 1, specifically the outer layer fabric being “breathable”.  Thornbury ‘366 appears to disclose the outer layer 105 as capable of being made of polyester, as recited in col. 3, lines 15-26.  Polyester is typically considered a “breathable” fabric.  Further, any weave of fabric can be considered to inherently have varying degrees of breathe-ability.  For these reasons the rejection stands.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY J RESTIFO whose telephone number is (571)272-6697.  The examiner can normally be reached on Monday-Friday 11am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JEFFREY J. RESTIFO
Primary Examiner
Art Unit 3618



/JEFFREY J RESTIFO/Primary Examiner, Art Unit 3618